Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  March 30, 2016                                                        Robert P. Young, Jr.,
                                                                                   Chief Justice

  152406                                                                 Stephen J. Markman
                                                                              Brian K. Zahra
  152435                                                              Bridget M. McCormack
                                                                            David F. Viviano
  JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,                                   Richard H. Bernstein
  JOHN DOE 4, JOHN DOE 5, JOHN DOE 6,                                         Joan L. Larsen,
  and JOHN DOE 7, on behalf of themselves                                               Justices
  and a class of all others similarly situated,
                 Plaintiffs-Appellants,
  v                                               SC: 152406
                                                  COA: 321756
                                                  Washtenaw CC: 13-001196-CZ
  DEPARTMENT OF CORRECTIONS,
  GOVERNOR OF THE STATE OF MICHIGAN,
  DIRECTOR OF MICHIGAN DEPARTMENT
  OF CORRECTIONS, DEPUTY DIRECTOR
  OF MDOC CORRECTIONAL FACILITIES
  ADMINISTRATION, FORMER DEPUTY
  DIRECTOR OF MDOC CORRECTIONAL
  FACILITIES ADMINISTRATION, CHIEF
  DEPUTY DIRECTOR OF MDOC
  CORRECTIONAL FACILITIES
  ADMINISTRATION, WARDEN OF CARSON
  CITY CORRECTIONAL FACILITY, WARDEN
  OF CHARLES EGELER RECEPTION AND
  GUIDANCE CENTER, WARDEN OF
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY, WARDEN OF GUS HARRISON
  CORRECTIONAL FACILITY, WARDEN OF
  RICHARD A. HANDLON CORRECTIONAL
  FACILITY, WARDEN OF OAKS
  CORRECTIONAL FACILITY, WARDEN OF
  THUMB CORRECTIONAL FACILITY,
  WARDEN OF CHIPPEWA CORRECTIONAL
  FACILITY, WARDEN OF MARQUETTE
  BRANCH PRISON, and WARDEN OF
  BELLAMY CREEK CORRECTIONAL
  FACILITY,
                 Defendants-Appellees.
  _________________________________________/
  JOHN DOE 1, JOHN DOE 2, JOHN DOE 3,
  JOHN DOE 4, JOHN DOE 5, JOHN DOE 6,
  and JOHN DOE 7, on behalf of themselves
  and a class of all others similarly situated,
                 Plaintiffs-Appellants,
                                                                                                              2

v                                                                SC: 152435
                                                                 COA: 321013
DEPARTMENT OF CORRECTIONS,                                       Washtenaw CC: 13-001196-CZ
GOVERNOR OF THE STATE OF MICHIGAN,
DIRECTOR OF MICHIGAN DEPARTMENT
OF CORRECTIONS, DEPUTY DIRECTOR
OF MDOC CORRECTIONAL FACILITIES
ADMINISTRATION, FORMER DEPUTY
DIRECTOR OF MDOC CORRECTIONAL
FACILITIES ADMINISTRATION, CHIEF
DEPUTY DIRECTOR OF MDOC
CORRECTIONAL FACILITIES
ADMINISTRATION, WARDEN OF CARSON
CITY CORRECTIONAL FACILITY, WARDEN
OF CHARLES EGELER RECEPTION AND
GUIDANCE CENTER, WARDEN OF
EARNEST C. BROOKS CORRECTIONAL
FACILITY, WARDEN OF GUS HARRISON
CORRECTIONAL FACILITY, WARDEN OF
RICHARD A. HANDLON CORRECTIONAL
FACILITY, WARDEN OF OAKS
CORRECTIONAL FACILITY, WARDEN OF
THUMB CORRECTIONAL FACILITY,
WARDEN OF CHIPPEWA CORRECTIONAL
FACILITY, WARDEN OF MARQUETTE
BRANCH PRISON, and WARDEN OF
BELLAMY CREEK CORRECTIONAL
FACILITY,
           Defendants-Appellees.
_________________________________________/

       On order of the Court, the applications for leave to appeal the August 25, 2015
judgment of the Court of Appeals are considered and, pursuant to MCR 7.305(H)(1), in
lieu of granting leave to appeal, we VACATE that part of the Court of Appeals opinion
considering whether the defendants were precluded, under principles of collateral
estoppel, from arguing that the 1999 amendment to the Civil Rights Act, MCL
37.2301(b), is constitutional and whether the 1999 amendment to the Civil Rights Act
violates equal protection. In light of the Court of Appeals ruling that plaintiffs’
complaint should be dismissed under the Prisoner Litigation Reform Act, MCL 600.5501
et seq., it was unnecessary to resolve the remaining issues. In all other respects, the
applications for leave to appeal are DENIED, because we are not persuaded that the
remaining questions presented should be reviewed by this Court.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        March 30, 2016
       d0323
                                                                            Clerk